DETAILED ACTION
Drawings
FIG. 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
2.	Claims 1 thru 10 are allowed.  The following is an examiner’s statement of reasons for allowance: The references of record, either singularly or in combination, do not teach or suggest at least a buffer structure, comprising: a first inorganic layer, wherein trapezoidal grooves are disposed on one side surface of the first inorganic layer at intervals, and an opening width of the trapezoidal grooves is less than a bottom width of the grooves; a second inorganic layer disposed on one side surface having the trapezoidal grooves of the first inorganic layer, covering inside surfaces of the trapezoidal grooves, connected at openings of the trapezoidal grooves, and forming capillary channels; and an organic layer filled inside the capillary channels.
	Regarding claim 9, the references of record, either singularly or in combination, do not teach or suggest at least a manufacturing method of a buffer structure, comprising steps: preparing a first inorganic layer: providing the first inorganic layer and disposing trapezoidal grooves at intervals on one side surface of the first inorganic layer, wherein an opening width of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Eugene Lee
September 15, 2021
/EUGENE LEE/Primary Examiner, Art Unit 2815